J-S54033-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
            v.                            :
                                          :
SCOTT ALLAN BLACK,                        :
                                          :
                   Appellant              :            No. 47 WDA 2016

                 Appeal from the PCRA Order October 2, 2015
               in the Court of Common Pleas of Forest County,
              Criminal Division, No(s): CP-27-CR-0000046-2013

BEFORE: BENDER, P.J.E., OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED AUGUST 04, 2016

      Scott Allan Black (“Black”) appeals, pro se, from the Order dismissing

his first Post Conviction Relief Act (“PCRA”) Petition.    See 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

      On April 27, 2013, Black stabbed Donald Shay and Marcelle Edwards

to death in a mobile home located in Forest County.       The Commonwealth

initially sought to pursue capital punishment for the murders.      However,

Black subsequently pled guilty to two counts of second-degree murder. The

trial court sentenced Black to two consecutive terms of life in prison. Black

did not file a direct appeal.

      On May 22, 2015, Black filed his first PCRA Petition. Joan M. Fairchild,

Esquire (“Fairchild”), was appointed as PCRA counsel.        Fairchild filed a
J-S54033-16

Motion to Withdraw as Counsel, along with a Turner/Finley1 no-merit letter.

Black objected, but the PCRA court granted Fairchild’s Motion to Withdraw.

The PCRA court provided Black with a Pa.R.Crim.P. 907 Notice of Intent to

Dismiss the Petition. Black filed a pro se Response, after which the PCRA

court dismissed the Petition. Black filed a timely pro se Notice of Appeal.

      On appeal Black raises the following questions for our review,

      I. [Did the PCRA] court err[] by denying [Black’s] PCRA petition
      for newly discovered evidence [,which was] based upon a
      “Turner/Finley” letter filed by [Fairchild,] [who had]
      irreconcilable differences with [Black?]

      II. [Did] the [PCRA] court erroneously misrepresent [] material
      facts in defense of the Forest County District Attorney Elizabeth
      A. Ziegler [“Ziegler”?]

      III. [Whether] fraudulent applications and perjury upon three
      candidates affidavits are a crime[,] and [Black] still invokes his
      right to file a private criminal complaint against an individual
      who committed such acts that has directly affected him[?]

Brief for Appellant at 1 (capitalization omitted).

      We review orders dismissing PCRA relief under the following standard:

      Our standard of review of an order dismissing PCRA relief is
      whether the record supports the PCRA court's determination and
      whether the PCRA court’s decision is free of legal error. The
      PCRA court’s findings will not be disturbed unless there is no
      support for the findings in the certified record.

Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014) (citations

omitted).




1
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                   -2-
J-S54033-16

      We will address Black’s first and second claims together. Black argues

that the PCRA court erred in dismissing his Petition as it failed to properly

consider newly discovered evidence.       Brief for Appellant at 4.      Black

contends that Ziegler’s ineligibility to run for election as District Attorney

should retroactively nullify and void Black’s two convictions of second-degree

murder.   Id. at 6-9, 10.    Additionally, Black argues that the exculpatory

evidence was unavailable to him at trial as Ziegler’s fraudulent holding of the

District Attorney position, despite the fact that her home was located outside

of the county lines. Id. at 6, 7.

      Here, Black fails to offer any authority that shows when a District

Attorney is disqualified from reelection, his or her prosecution of cases

resulting in convictions must be retroactively overturned.      See Pa.R.A.P.

2119(a). Additionally, Forest County’s removal of Ziegler from the ballot in

2015 does not impact the entry of Black’s guilty plea in 2014.         Indeed,

during his plea colloquy, Black understood the nature of the charges to

which he was pleading guilty; the underlying factual basis for the plea; the

rights he was foregoing, including presumption of innocence and right to trial

by a jury; and the ranges of permissible sentences. See Written Guilty Plea

Colloquy, 02/03/14, at 1-9; see also Commonwealth v. Bedell, 954 A.2d
1209, 1212 (Pa. Super. 2008) (setting forth the requirements of a voluntary

guilty plea and noting that courts may consider the totality of the

circumstances in determining voluntariness of the plea).     Thus, the record



                                    -3-
J-S54033-16

confirms that Black voluntarily and knowingly pled guilty to the murders.

See Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2009)

(stating that where the record clearly demonstrates that a guilty plea

colloquy was conducted, during which it became evident that the defendant

understood the nature of the charges against him, the voluntariness of the

plea is established).

      Further, Black’s voluntary guilty plea was accepted by a court with

proper jurisdiction.    See Commonwealth v. Khorey, 500 A.2d 462, 464

(Pa. Super. 1985) (concluding that even though the Attorney General lacked

jurisdiction to prosecute the defendant, the trial court did not lack

jurisdiction to accept the guilty plea and impose sentence); see also

Commonwealth v. Bethea, 828 A.2d 1066, 1074 (Pa. 2003) (stating that

“all courts of common pleas have statewide subject matter jurisdiction in

cases arising under the Crimes Code.”).2     Accordingly, Black’s first two

claims are without merit.

      In his third claim, Black seeks to file a private criminal complaint

against Ziegler and the PCRA court judge.       Brief for Appellant at 12.

However, this claim is waived as it was not raised in Black’s PCRA Petition.

See Commonwealth v. Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011)

2
 We note that Black requests a Grazier hearing. See Commonwealth v.
Grazier, 731 A.2d 81 (Pa. 1998). Brief for Appellant at 5. However,
because Fairchild properly withdrew as counsel under Turner/Finley, such a
hearing is unnecessary. See Commonwealth v. Robinson, 970 A.2d 455,
456 (Pa. Super. 2009) (en banc) (holding that a Grazier hearing can only
be held if the attorney did not properly withdraw).

                                 -4-
J-S54033-16

(stating that issues not raised in a PCRA petition may not be considered on

appeal). Further, even if Black properly raised the claim, it is not cognizable

under the PCRA. See 42 Pa.C.S.A. § 9543(a)(2).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/4/2016




                                  -5-